IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,905-01


                        EX PARTE CHARDEH HAWKINS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2016CR4911-W1 IN THE 144TH DISTRICT COURT
                            FROM BEXAR COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of one count of aggravated robbery and one count of aggravated

assault and sentenced to fifteen years’ imprisonment for each count, to run concurrently. The Fourth

Court of Appeals affirmed his convictions. Hawkins v. State, No 04-17-00510-CR (Tex. App. — San

Antonio July 5, 2018) (not designated for publication). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC . art. 11.07.

       Applicant contends, among other things, that both trial counsel and appellate counsel were

ineffective because neither argued that Applicant’s conviction of both aggravated robbery by causing

bodily injury and aggravated assault causing bodily injury of the same complainant during the same
                                                                                                       2

incident violated the prohibition on double jeopardy. Based on the record, the trial court has

determined that both trial and appellate counsel’s performance was deficient and that Applicant was

prejudiced.

        Relief is granted. Strickland v. Washington, 466 U.S. 668 (1984). The judgment in cause

number 2016CR4911 in the 144th District Court of Bexar County as it pertains to count two,

Applicant's aggravated assault conviction, is set aside. All relief requested as to count one is denied.



        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     January 27, 2021
Do not publish